COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00837-CR
Style:                    Brent Alan Dalton v. The State of Texas
Date motion filed*:       January 12, 2015
Type of motion:           Letter-Motion for Extension of Time to Pay for Reporter’s Record
Party filing motion:      Appellant
Document to be filed:     Evidence of Payment or Arrangement to Pay for Reporter’s Record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  December 1, 2014
       Number of extensions granted:           0         Current Due date: December 1, 2014
       Date Requested:                     N/A (30 days from January 12, 2015)

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 13, 2015.
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellant’s counsel stated that she did not receive the 12/11/14 Notice of
          Request to Make Payment Arrangements for Reporter’s Record until 1/9/15,
          appellant’s motion for a 30-day extension of time to pay for the reporter’s record is
          granted, but no further extensions will be granted because the clerk’s record was filed
          on 11/24/14. Accordingly, if appellant fails to pay or make arrangements to pay for
          the reporter’s record by 2/13/15, this Court may consider and decide those issues or
          points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 22, 2015
November 7, 2008 Revision